Citation Nr: 1047218	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar spine (back disability) as secondary to 
service-connected left knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a degenerative joint 
disease of the right knee (right knee disability) as secondary to 
service-connected left knee disability.

3.  Entitlement to service connection for a back disability as 
secondary to service-connected left knee disability.

4.  Entitlement to service connection for a right knee disability 
as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In October 2010, the Veteran testified in a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

The issues of service connection for a back disability and a 
right knee disability as secondary to service-connected left knee 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed February 1999 rating decision denied service 
connection for back and right knee disabilities as secondary to 
service-connected left knee disability.

2.  The evidence pertaining to the Veteran's back and right knee 
disabilities received since the February 1999 rating decision was 
not previously submitted, relates to unestablished facts that are 
necessary to substantiate the claims, is neither cumulative nor 
redundant, and raises a reasonable possibility of substantiating 
each of the claims.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision that denied service 
connection for back and right knee disabilities as secondary to 
service-connected left knee disability became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received since the February 1999 rating decision 
is new and material, and the claims for service connection for a 
back disability and a right knee disability as secondary to 
service-connected left knee disability are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1999, the RO denied service connection for a back 
disability and a right knee disability as secondary to service-
connected left knee disability.  The Veteran did not initiate an 
appeal of this decision.  Therefore, the decision is final.  38 
U.S.C.A. § 7104 (West 2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Hence, before reaching the issue of 
whether service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. West, 
12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  The 
U.S. Court of Appeals for Veterans Claims (Court) has clarified 
that, with respect to the issue of materiality, the newly 
presented evidence need not be probative of all the elements 
required to award the claim as in this case dealing with a claim 
for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of the 
claim.  Id.  The evidence to be considered in making this new and 
material determination is that added to the record since the last 
final denial on any basis.  Id.

In the February 1999 rating decision, the RO denied the Veteran's 
claim for service connection for a back disability as secondary 
to service-connected left knee disability because there was no 
medical evidence of a current back disability.  The RO denied 
that Veteran's claim for service connection for a right knee 
disability as secondary to service-connected left knee disability 
because the medical evidence did not show that the right knee 
condition was caused or aggravated by service or by the service-
connected left knee disability.  

Based on these denials, in order to reopen his claims for service 
connection for back and right knee disabilities as secondary to 
service-connected left knee disability, the record must show the 
receipt, since the February 1999 final disallowance, of non-
redundant and non-cumulative evidence establishing that the 
Veteran has a current back disability and that his right knee 
disability was caused or aggravated by service or his service-
connected left knee disability.

Notwithstanding the RO's decision to reopen these claims, the 
Board has jurisdictional responsibility to determine whether it 
is proper to reopen the claim.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen these 
claims.  Only if the Board determines that new and material 
evidence sufficient to reopen the claims has been received, will 
the Board proceed to address the merits.  Otherwise, the analysis 
ends with a decision to not reopen the claims.

Since the last final disallowance in February 1999, two medical 
opinions regarding the etiology of the Veteran's back and right 
knee disabilities have been submitted for the record.  One 
opinion is from the Veteran's treating physician from July 2006 
and the other is from a VA examination conducted in September 
2006.  

In addition, VA outpatient treatment reports, as well as the 
September 2006 VA examination, indicated that the Veteran has a 
current back disability, degenerative disc disease of the lumbar 
spine.

This evidence is clearly not redundant or cumulative, relates to 
unestablished facts necessary to substantiate the claims 
(specifically, establishing that the Veteran has a current back 
disability and establishing a nexus between the Veteran's current 
right knee and back conditions and his service-connected left 
knee disability), and raises a reasonable possibility of 
substantiating the claims.  

Thus, the Board finds that new and material evidence has been 
received and the Veteran's claims for service connection for back 
and right knee disabilities as secondary to service-connected 
left knee disability, are reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.






ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a back disability as 
secondary to service-connected left knee disability; to this 
extent, the appeal is granted.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a right knee disability 
as secondary to service-connected left knee disability; to this 
extent, the appeal is granted.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

The Board observes that additional due process requirements may 
be applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), and 3.159(c) and 
(2010).  

During the personal hearing before the undersigned, the Veteran 
indicated that there were outstanding chiropractic records 
pertaining to the treatment of his back and right knee 
disabilities.  Hearing transcript at 9.  In addition, the Veteran 
stated that his treating chiropractor purported to express an 
opinion regarding the cause of the Veteran's back and knee 
disabilities.  Specifically, the Veteran testified that his 
chiropractor indicated that by "going back and forth [on his 
knees] could cause [the Veteran's] back to be out of line."  Id. 
at 2.

The undersigned held the record open for 60 days to allow the 
Veteran to obtain the chiropractic records and submit them to the 
RO with a waiver of RO review.  To date, no submissions have been 
made to the record.  Given the purported opinion of the Veteran's 
treating chiropractor regarding the Veteran's back and right knee 
disabilities, as well as current treatment records, the 
chiropractic records should be obtained and associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's chiropractic 
treatment records pertaining to the 
Veteran's disabilities on appeal, 
including any written statements from the 
Veteran's chiropractor relating to the 
etiology of his back and right knee 
disabilities, and associate the records 
obtained with the claims file.  If no 
records are available, a negative reply 
should be obtained and that reply, along 
with documentation of VA's efforts to 
obtain those records, should be 
associated with the claims file.  The 
Veteran himself is asked to assist the RO 
in obtaining these records or copies of 
these alleged records.

2.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, 
this case should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


